Exhibit 10.2

 

FIRST AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of October 22, 2015 by and among Ener-Core, Inc., a Delaware
corporation (the “Company”) and the undersigned, and amends that certain
Securities Purchase Agreement, dated as of May 7, 2015 (the “Agreement”), by and
among the Company, the "Buyers" identified therein, and the Collateral Agent
identified therein. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 9(e) of the Agreement, any term of the Agreement
may be amended only with the written consent of (i) the Company and (ii) the
holders of at least a majority of the sum of (1) the aggregate number of the
Conversion Shares and the Warrant Shares issued or issuable under the Notes
(calculated using the Assumed Conversion Price) and Warrants (without regard to
any limitation on conversion or exercise set forth therein), and (2) the
aggregate number of the April 2015 Conversion Shares and the April 2015 Warrant
Shares issued or issuable under the April 2015 Notes (calculated using the April
2015 Assumed Conversion Price) and April 2015 Warrants (without regard to any
limitation on conversion or exercise set forth therein), and shall include
Empery Asset Master, Ltd. (the April 2015 Financing lead investor and
hereinafter referred to as “Empery”) so long as Empery or any of its affiliates
holds any April 2015 Securities (the “Required Holders”);

 

WHEREAS, any amendment effected in accordance with Section 9(e) of the Agreement
is binding upon each holder of any securities purchased under the Agreement and
the Company; and

 

WHEREAS, the parties hereto wish to amend the Agreement as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I
AMENDMENT TO THE AGREEMENT

 

Section 1.1 Extension of QPO Date. Section 4(t) of the Agreement is hereby
amended and restated as follows:

 

“(t) Public Offering. The Company shall complete a Qualified Public Offering (as
defined in the Notes) no later than November 30, 2015.”

 

Section 1.2 Extension of Listing Deadline. The first sentence of Section 4(f) of
the Agreement is hereby amended and restated as follows:

 

“The Company shall commence trading of its Common Stock on either The New York
Stock Exchange, Inc., the NYSE MKT LLC, The NASDAQ Capital Market, The NASDAQ
Global Select Market or The NASDAQ Global Market (collectively, the "Qualified
Eligible Markets") no later than November 30, 2015 (the "Listing Deadline").”

 





 

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Effect of this Amendment. This Amendment shall form a part of the
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. This Amendment shall only be deemed to be in full force and effect from
and after both the execution of this Amendment by the parties hereto and the
execution of agreements substantially identical to this Amendment by the Company
and "Buyers" holding a sufficient number of Conversion Shares, Warrant Shares,
April 2015 Conversion Shares and April 2015 Warrant Shares issued or issuable
under their respective Notes, Warrants, April 2015 Notes and April 2015 Warrants
that, together with undersigned, constitute the Required Holders. From and after
such effectiveness, any reference to the Agreement shall be deemed to be a
reference to the Agreement, as amended hereby. Except as specifically amended as
set forth herein, each term and condition of the Agreement shall continue in
full force and effect.

 

Section 2.2 Entire Agreement. This Amendment, together with the Agreement,
contains the entire agreement of the parties and supersedes any prior or
contemporaneous written or oral agreements between them concerning the subject
matter of this Amendment.

 

Section 2.3 Governing Law. This Amendment shall be governed by the internal law
of the State of New York.

 

Section 2.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment may be executed by fax or electronic mail, in
PDF format, and no party hereto may contest this Amendment’s validity solely
because a signature was faxed or otherwise sent electronically.

 

[Signature Pages Follow]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Securities Purchase Agreement as of the date first written above.

 

  COMPANY:       ENER - CORE, INC.         By:       Name: Alain J. Castro    
Title: Chief Executive Officer

 

[Signature Page to First Amendment to Securities Purchase Agreement]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Securities Purchase Agreement as of the date first written above.

 

 

BUYER:

        By:       Name:     Title:

 

[Signature Page to First Amendment to Securities Purchase Agreement]

 

 

4

 

